Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christa Brown-Sanford Reg. No. 58503 on 2/22/2020.

The application has been amended as follows: 

1. (Currently amended) An apparatus, comprising: a network interface operable to receive a communication request over a communication link of a radio access network; and a processor communicatively coupled to the network interface and operable to: determine one or more characteristics based on the communication request; communicate a message to a networked device to determine a status of the networked device, wherein the networked device is identified as a requesting device of the received communication request based on at least one of the characteristics; apply policy rules to one or more of the characteristics; and terminate the communication request based in part on the status of the networked device not being in a busy state and the applied policy rules; wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and the processor further operable to: determine identification information of a requested device based on the one or more characteristics of the communication request; determine if the identification information of a currently connected device matches the identification information of the requested device; and terminate the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device.

4. (Canceled)

8. (Currently Amended) Non-transitory computer readable medium comprising logic, the logic, when executed by a processor, operable to: receive a communication request over a communication link of a radio access network; determine one or more characteristics based on the communication request; communicate a message to a networked device to determine a status of the networked device, wherein the networked device is identified as a requesting device of the received communication request based on at least one of the characteristics; apply policy rules to one or more of the characteristics; and terminate the communication request based in part on the status of the networked device not being a busy state and the applied policy rules; wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and the logic is further operable to: determine identification information of a requested device based on the one or more characteristics of the communication request; determine if the identification information of a currently connected device matches the identification information of the requested device; and terminate the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device.

11. (Canceled)

Currently Amended) A method of reducing malicious calls, comprising: receiving a communication request over a communication link of a radio access network; determining one or more characteristics based on the communication request; communicating a message to a networked device, the networked device identified as a requesting device of the received communication request based on at least one of the characteristics; determining, based on the communicated message, a status of the networked device; applying policy rules to one or more of the characteristics; and terminating the communication request based in part on the status of the networked device not being a busy state and the applied policy rules; wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and further comprising: determining identification information of a requested device based on the one or more characteristics of the communication request; determining if the identification information of a currently connected device matches the identification information of the requested device; and terminating the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device.

18. (Canceled).
Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Guccione et al. (US 20110265153 A1) and Pierson et al. (US 20050278542 A1) are the closest prior art to the claimed invention.


Pierson teaches wherein the networked device is identified as a requesting device of the received communication request based on at least one of the characteristics; apply policy rules to one or more of the characteristic; and terminate the communication request based in part on the status of the networked device not being a busy state and the applied policy rules.
Guccione and Pierson alone or in combination do not teach wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and the processor further operable to: determine identification information of a requested device based on the one or more characteristics of the communication request; determine if the identification information of a currently connected device matches the identification information of the requested device; and terminate the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device of the particular application in combination with all the recited limitations of claim 1.
Regarding claim 8, Guccione teaches non-transitory computer readable medium comprising logic, the logic, when executed by a processor, operable to: receive a communication request over a communication link of a radio access network; determine one or more characteristics based on the communication request; communicate a message to a networked device to determine a status of the networked device.

Guccione and Pierson alone or in combination do not teach wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and the logic is further operable to: determine identification information of a requested device based on the one or more characteristics of the communication request; determine if the identification information of a currently connected device matches the identification information of the requested device; and terminate the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device of the particular application in combination with all the recited limitations of claim 8.
Regarding claim 15, Guccione teaches a method of reducing malicious calls, comprising: receiving a communication request over a communication link of a radio access network; determining one or more characteristics based on the communication request; communicating a message to a networked device, determining, based on the communicated message, a status of the networked device; 
Pierson teaches wherein the networked device is identified as a requesting device of the received communication request based on at least one of the characteristics; apply policy rules to one or more of the characteristic; and terminate the communication request based in part on the status of the networked device not being a busy state and the applied policy rules.
Guccione and Pierson alone or in combination do not teach wherein the status of the networked device in a busy state comprises identification information of a currently connected device that the networked device is connected to; and further comprising: determining identification information of a requested device based on the one or more characteristics of the communication request; determining if the identification information of a currently connected device matches the identification information of the requested device; and terminating the communication request based in part on the identification information of a currently connected device not matching the identification information of the requested device of the particular application in combination with all the recited limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stubblefield et al. (US 20150106265 A1) discloses a communication number for processing communication numbers or identifiers of various types to prevent fraud in transactions associated with the communication numbers are disclosed. The communication number processing system, in an example embodiment, verifies a communication number by retrieving characteristics data including network-derived characteristics data and/or other attributes relating to the communication number and processing the characteristics data and/or the attributes based on one or more rules. The communication number processing system further generates a fraud score for the communication number. A client system can then use the fraud score to assess a risk associated with engaging in a transaction with a user associated with the communication number.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641